Detailed Action
This action is in response to the amendment filed on October 14, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant’s arguments dated October 14, 2020, with respect to USC 103 rejection of claims 1-10 and 12-20 USC 103 have been considered, but are not persuasive.
Regarding independent claim 1, the Applicant argues that neither of the cited references, Mondal nor Xu, teach nor suggest processing a content handle of a file as recited in amended claim 1. Neither Mondal nor Xu teach or suggest the "using the old content handle from the hidden metadata as a pointer for a working copy of the file to instantly recall the file from the active storage tier to the cloud storage tier upon completion of the data processing." The instant recall function is not mentioned in either of the references, and therefore, neither is the use of the content handle as a pointer for a working copy of the file.”
The Office respectfully disagrees and maintains the rejection. According to applicant’s specification, an instant replay or recall process for moving a file to a cloud tier in a deduplication file system save the content handle of the file in the cloud tier as an extended attribute in the namespace. This is like saving a copy of the file in the cloud tier, but it is not visible to the customer, as the content handle for the cloud tier is hidden as an internal opaque attribute. The content handle for the cloud tier is hidden as an internal opaque attribute, and operates as a pointer. In the Data Domain File System, a 

Mondal teaches a Data Domain file system which maintains a content store that manages the content of the file. Each file has a content handle which is stored in the inode that is created each time the file content changes. The metadata section references fingerprint i.e., pointers which identify segments in the content. One of storage units operates as an active storage to receive and store external data, while the another one of storage units operates as a target storage unit to periodically archive data from the active storage unit. Files are periodically moved among the tiers based on data management policies. A file may initially be stored in a tier of storage that offers high performance for reads and writes and as the file ages, it may be moved into a tier of storage. In addition, Xu teaches that the metadata can be stored in some of the storage units to allow for the files to be accessed independent of another storage unit.  When the active storage unit fails then the metadata contained in another storage unit may be used to recover the active storage unit.

	Regarding independent claims 13 and 20, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-10, 12 and 14-19, Applicant has not overcome the rejections and they remain similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 11 is cancelled and/or missing. Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al. (US 9594674 B1) in view of XU et al. (US 9715434 B1).


Regarding claim 1, Mondal discloses “A computer-implemented method comprising: saving a content handle of a file in a cloud storage tier as an internal opaque attribute in hidden metadata of a single file system namespace, wherein a value of the content handle is derived from contents of the file such that a change in the content causes the file handle to change from an old content handle:;” (See Col. 1, lines 29-35, Col. 3, lines 1-5, Col. 18, lines 3-5) (Content store (CS), which manages the content of the file. Each file has a content handle (CH) that is stored in the inode that is created by CS every time the file content changes. Each CH represents a file that is abstracted as a Merkle tree of segments. Storage system 1000 may be used as a tier of storage in a storage hierarchy that comprises other tiers of storage. Garbage collection process is performed based on physical segments of a file system namespace using live segment records (LSRs) that indicate whether segments representing one or more files of the file system are live segments (e.g., referenced by the files). Tiers include different locations (e.g., local computer storage, local network storage, remote network storage, distributed storage, cloud storage, archive storage, vault storage, etc.), or any other appropriate storage for a tiered data storage system. Each of the containers contain therein segments of data associated with one or more files of a file system of the storage system, which may be represented by file system namespace 201.)

“moving the file from the cloud storage tier to an active storage tier for data processing;”(See Col. 18, lines 3-15, Col. 15, lines 52-60) (One of storage units 1010 operates as an active storage to receive and store external or fresh user data, while the another one of storage units 1010 operates as a target storage unit to periodically archive data from the active storage unit according to an archiving policy or scheme. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files. For example, a file may initially be stored in a tier of storage that offers high performance for reads and writes. As the file ages, it may be moved into a tier of storage according to one embodiment of the invention.)

“using the old content handle from the hidden metadata as a pointer for a working copy of the file to instantly recall the file from the active storage tier to the cloud storage tier upon completion of the data processing;” (See Fig. 2 and Col. 1, lines 23-26, Col. 5, lines 63-67, Col. 16, lines 19-30) (In a deduplicated file system, such as Data Domain.TM. file system, there are two components responsible to manage the files in the system. The first one is directory manager (DM), which is a hierarchical mapping from the path to the inode representing a file. The second one is content store (CS). In Fig. 2, the segment includes a representation/fingerprint of the segment. When garbage collector traverses namespace, it obtains fingerprints of the segments. Fingerprints are mapped to a particular data object via metadata 1016, enabling the system to identify the location of the data object containing a segment represented by a particular fingerprint. When an active storage unit fails, metadata contained in another storage unit may be utilized to recover the active storage unit. When one storage unit is unavailable (e.g., the storage unit has failed, or is being upgraded, etc.), the system remains up to provide access to any file not stored in the failed storage unit.)

But. Mondal does not explicitly disclose “and saving a hash of a segment reference as part of the extended attribute to verify that the content handle has not changed between the active storage and the cloud storage.”

However, XU teaches ““and saving a hash of a segment reference as part of the extended attribute to verify that the content handle has not changed between the active storage and the cloud storage.”  (See Col. 11, lines 42-55, Col. 13, lines 12-19) (In one embodiment, for each segment, logic generates a fingerprint by hashing the segment using one or more hash functions or algorithms. Fingerprints of the segments may have been previously generated and stored in the source tier, such that the processing logic does not have to compute the same at the point in time. For example, when a segment was being stored in the source tier, a fingerprint of the segment was generated and separately stored in the source tier, for example, as part of metadata. The fingerprint is used to access a specific entry of the source candidate index that corresponds to the segment, where the entry is populated with a predetermined value. The source candidate index can be implemented using a variety of data structures, such as, for example, a bloom filter. A hash function is applied to the fingerprint and the result of the hash function is utilized as an identifier such as an index or offset to locate an entry of the source candidate index corresponding to the segment. The metadata is updated by examining if the file has been changed (e.g., deleted, updated) in the source tier since the file was written in the target tier. The metadata is updated only if the file has not been modified.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Mondal (Method and system for garbage collection of data storage systems using live segment records) with XU (Techniques for data migration of a storage system) in order to allow for performing deduplication on one or more tiers of storage which may potentially result in substantial storage savings. XU, Col. 1. Lines 38-41. 

One having ordinary skill would also be motivated to combine Mondal and XU, in view of the suggestions provided by XU in Col. 2, lines 63-67, which suggests, “A candidate index is generated and populated based on the segments of the candidate files, where the candidate index is used to identify all of the deduplicated segments of all the candidate files. The candidate index can be implemented in a variety of data structures including, but are not limited to, a bloom filter. Since all the candidate segments have been identified in the candidate index, processing logic only needs to scan the storage containers once based on the candidate index to locate and retrieve the identified segments, which prevents unnecessary random disk accesses.”

Regarding claim 2, Mondal in view of Xu discloses “The method of claim 1 wherein the cloud storage tier comprises storage media resident in a cloud computing network maintained by a cloud service provider, and provided for long term retention of data including the file.” (See Col. 18, lines 3-15, Col. 15, lines 52-60) (One of storage units 1010 operates as an active storage to receive and store external or fresh user data, while the another one of storage units 1010 operates as a target storage unit to periodically archive data from the active storage unit according to an archiving policy or scheme. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files. For example, a file may initially be stored in a tier of storage that offers high performance for reads and writes. As the file ages, it may be moved into a tier of storage. Tiers include different locations (e.g., local computer storage, local network storage, remote network storage, distributed storage, cloud storage, archive storage, vault storage, etc.), or any other appropriate storage for a tiered data storage system.)

Regarding claim 3, Mondal in view of Xu discloses “The method of claim 2 wherein the active storage tier comprises storage media resident or closely coupled to a server computer executing the data processing on the file.” (See Col. 4, lines 18-25) (Storage system 104 may include any type of server or cluster of servers. For example, storage system 104 may be a storage server used for any of various different purposes, such as to provide multiple users with access to shared data and/or to back up mission critical data. In one embodiment, storage system 104 includes, but is not limited to, backup engine 106, deduplication storage engine 107, and one or more storage units 108-109 communicatively coupled to each other. Storage units 108-109 may be implemented locally or remotely.)

Regarding claim 4, Mondal in view of Xu discloses “The method of claim 1 wherein the content handle points to a specific version of the file, and wherein content of the file comprises a lower segment of a segment tree.” (See Fig. 2 and Col. 5, lines 14-25) (Deduplicated file system, a file may be represented in a file tree having one or more levels of segment having one or more levels of segments in a multi-level hierarchy. In this example, there are seven levels L0 to L6, where L6 is the root level, also referred to as a top parent level (e.g., content or file handle). Each upper level contains one or more references to one or more lower level segments. In one embodiment, an upper level segment contains a fingerprint (e.g., metadata) of fingerprints of its child level segments. Only the lowest level segments (e.g., L0 segments) are the actual data segments containing the actual deduplicated segments.)


Regarding claim 5, Mondal in view of Xu discloses “The method of claim 4 wherein leaf nodes in the segment tree comprise L0 segments or data segments, and the segment tree comprises the metadata (Lp) segments” (See Fig. 2 and Col. 5, lines 14-27) (An upper level segment contains a fingerprint (e.g., metadata) of fingerprints of its child level segments. Only the lowest level segments (e.g., L0 segments) are the actual data segments containing the actual deduplicated segments.)

Regarding claim 6, Mondal in view of Xu discloses “The method of claim 5 wherein fingerprints of a group of Ln-1 segments for the file content are collected in the Ln segments, and wherein an uppermost segment is pointed to by a super segment, which is pointed to by the content handle.” (See Fig. 2, wherein more or fewer levels may be applied herein. Each upper level contains one or more references to one or more lower level segments.)

Regarding claim 7, Mondal in view of Xu discloses “The method of claim 6 further comprising putting the content handle in an index node (inode).”(See Col. 1, lines 27-30) (Each file has a content handle (CH) that is stored in the inode that is created by CS every time the file content changes.)

Regarding claim 8, Mondal in view of Xu discloses “The method of claim 1 wherein the moving and recalling steps are performed according to one or more policies.” (See Col. 18, lines 3-15, Col. 15, lines 52-60) (One of storage units 1010 operates as an active storage to receive and store external or fresh user data, while the another one of storage units 1010 operates as a target storage unit to periodically archive data from the active storage unit according to an archiving policy or scheme. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files.)

Regarding claim 9, Mondal in view of Xu discloses “The method of claim 8 wherein the policies comprise one of: age-based threshold of the file; and age-range threshold of the file; an application-driven policy; a schedule driven policy; and an on-demand data movement policy.” (See Col. 18, lines 3-15, Col. 15, lines 52-60) (One of storage units 1010 operates as an active storage to receive and store external or fresh user data, while the another one of storage units 1010 operates as a target storage unit to periodically archive data from the active storage unit according to an archiving policy or scheme. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files. For example, a file may initially be stored in a tier of storage that offers high performance for reads and writes. As the file ages, it may be moved into a tier of storage according to one embodiment of the invention.)

Regarding claim 10, Mondal in view of Xu discloses “The method of claim 1 wherein the recalling step comprises recalling the file back to the same file or another file in the active storage tier.” (See Col. 18, lines 3-15, Col. 15, lines 52-60) (A file may initially be stored in a tier of storage that offers high performance for reads and writes. As the file ages, it may be moved into a tier of storage according to one embodiment of the invention. In various embodiments, tiers include different storage technologies (e.g., tape, hard drives, semiconductor-based memories, optical drives, etc.), different locations (e.g., local computer storage, local network storage, remote network storage, distributed storage, cloud storage, archive storage, vault storage, etc.), or any other appropriate storage for a tiered data storage system.

Regarding claim 12, Mondal in view of Xu discloses “The method of claim 1 wherein the data processing comprises part of a deduplication backup process executed by a data storage server running a Data Domain file system (DDFS).” (See Col. 1, lines 23-24) (Deduplicated file system, such as Data Domain file system.)

Regarding claim 13, Mondal in view of Xu discloses “A system comprising: a first processing component saving a content handle of a file in a cloud storage tier as an extended attribute in a single file system namespace; a second processing component moving the file from the cloud storage tier to an active storage tier for data processing, and recalling the file from the active storage tier to the cloud storage tier upon completion of the data processing; and a third processing component using the content handle from hidden metadata for a working copy of the file, and saving a hash of a segment reference as part of the extended attribute.” (See Col. 1, lines 29-35, Col. 3, lines 1-5, Col. 18, lines 3-5) (Directory manager (DM), which is a hierarchical mapping from the path to the inode representing a file. The second one is content store (CS), which manages the content of the file. . Storage system 1000 may be used as a tier of storage in a storage hierarchy that comprises other tiers of storage. Garbage collection process is performed based on physical segments of a file system namespace using live segment records (LSRs) that indicate whether segments representing one or more files of the file system are live segments (e.g., referenced by the files). Tiers include different locations (e.g., local computer storage, local network storage, remote network storage, distributed storage, cloud storage, archive storage, vault storage, etc.), or any other appropriate storage for a tiered data storage system.
See also, Col. 18, lines 3-15, Col. 15, lines 52-60) (One of storage units 1010 operates as an active storage to receive and store external or fresh user data, while the another one of storage units 1010 operates as a target storage unit to periodically archive data from the active storage unit according to an archiving policy or scheme. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files. For example, a file may initially be stored in a tier of storage that offers high performance for reads and writes. As the file ages, it may be moved into a tier of storage according to one embodiment of the invention.)

See also, XU Col. 11, lines 42-55, Col. 13, lines 12-19) (In one embodiment, for each segment, processing logic generates a fingerprint by hashing the segment using one or more hash functions or algorithms. Fingerprints of the segments may have been previously generated and stored in the source tier, such that the processing logic does not have to compute the same at the point in time. For example, when a segment was being stored in the source tier, a fingerprint of the segment was generated and separately stored in the source tier, for example, as part of metadata. The fingerprint is used to access a specific entry of the source candidate index that corresponds to the segment, where the entry is populated with a predetermined value. The source candidate index can be implemented using a variety of data structures, such as, for example, a bloom filter. A hash function is applied to the fingerprint and the result of the hash function is utilized as an identifier such as an index or offset to locate an entry of the source candidate index corresponding to the segment.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Mondal (Method and system for garbage collection of data storage systems using live segment records) with XU (Techniques for data migration of a storage system) in order to allow for performing deduplication on one or more tiers of storage which may potentially result in substantial storage savings. XU, Col. 1. Lines 38-41. 

One having ordinary skill would also be motivated to combine Mondal and XU, in view of the suggestions provided by XU in Col. 2, lines 63-67, which suggests, “A candidate index is generated and populated based on the segments of the candidate files, where the candidate index is used to identify all of the deduplicated segments of all the candidate files. The candidate index can be implemented in a variety of data structures including, but are not limited to, a bloom filter. Since all the candidate segments have been identified in the candidate index, processing logic only needs to scan the storage containers once based on the candidate index to locate and retrieve the identified segments, which prevents unnecessary random disk accesses.”

Regarding claim 14, Mondal in view of Xu discloses “The system of claim 13 wherein the cloud storage tier comprises storage media resident in a cloud computing network maintained by a cloud service provider, and provided for long term retention of data including the file, and wherein the active storage tier comprises storage media resident or closely coupled to a server computer executing the data processing on the file.” (See Col. 18, lines 3-15, Col. 15, lines 52-60) (One of storage units 1010 operates as an active storage to receive and store external or fresh user data, while the another one of storage units 1010 operates as a target storage unit to periodically archive data from the active storage unit according to an archiving policy or scheme. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files. For example, a file may initially be stored in a tier of storage that offers high performance for reads and writes. As the file ages, it may be moved into a tier of storage. Tiers include different locations (e.g., local computer storage, local network storage, remote network storage, distributed storage, cloud storage, archive storage, vault storage, etc.), or any other appropriate storage for a tiered data storage system. (See Col. 4, lines 18-25) (Storage system 104 may include any type of server or cluster of servers. For example, storage system 104 may be a storage server used for any of various different purposes, such as to provide multiple users with access to shared data and/or to back up mission critical data. In one embodiment, storage system 104 includes, but is not limited to, backup engine 106, deduplication storage engine 107, and one or more storage units 108-109 communicatively coupled to each other. Storage units 108-109 may be implemented locally or remotely.)

Regarding claim 15, Mondal in view of Xu discloses “The system of claim 13 wherein the content handle points to a specific version of the file, and wherein content of the file comprises a lower segment of a segment tree, and wherein leaf nodes in the segment tree comprise L0 segments or data segments, and the segment tree comprises the metadata (Lp) segments.”

Regarding claim 16, Mondal in view of Xu discloses “The system of claim 15 wherein fingerprints of a group of Ln-1 segments for the file content are collected in the Ln segments, and wherein an uppermost segment is pointed to by a super segment, which is pointed to by the content handle.” (See Fig. 2, wherein more or fewer levels may be applied herein. Each upper level contains one or more references to one or more lower level segments.)

Regarding claim 17, Mondal in view of Xu discloses “The system of claim 13 further comprising a policy manager dictating the moving and recalling functions of the second processing component.” (See Col. 18, lines 3-15, Col. 15, lines 52-60) (One of storage units 1010 operates as an active storage to receive and store external or fresh user data, while the another one of storage units 1010 operates as a target storage unit to periodically archive data from the active storage unit according to an archiving policy or scheme. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files.)

Regarding claim 18, Mondal in view of Xu discloses “The system of claim 17 wherein the policies comprise one of: age-based threshold of the file; and age-range threshold of the file; an application-driven policy; a schedule driven policy; and an on-demand data movement policy, and wherein the recalling comprises recalling the file back to the same file or another file in the active storage tier.” (See Col. 18, lines 3-15, Col. 15, lines 52-60) (One of storage units 1010 operates as an active storage to receive and store external or fresh user data, while the another one of storage units 1010 operates as a target storage unit to periodically archive data from the active storage unit according to an archiving policy or scheme. Files are periodically moved among the tiers based on data management policies to achieve a cost-effective match to the current storage requirements of the files. For example, a file may initially be stored in a tier of storage that offers high performance for reads and writes. As the file ages, it may be moved into a tier of storage according to one embodiment of the invention.)

Regarding claim 19, Mondal in view of Xu discloses “The system of claim 13 wherein the data processing comprises part of a deduplication backup process executed by a data storage server running a Data Domain file system (DDFS).” (See Col. 1, lines 23-24) (Deduplicated file system, such as Data Domain file system.)

As per claim 20, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method:” (See Col. 18, lines 48-55) (Computer program is stored in a non-transitory computer readable medium. A machine-readable medium includes any mechanism for storing information in a form readable by a machine (e.g., a computer). For example, a machine-readable (e.g., computer-readable) medium includes a machine (e.g., a computer) readable storage medium (e.g., read only memory ("ROM"), random access memory ("RAM"), magnetic disk storage media, optical storage media, flash memory devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Mondal (Method and system for garbage collection of data storage systems using live segment records) with XU (Techniques for data migration of a storage system) in order to allow for performing deduplication on one or more tiers of storage which may potentially result in substantial storage savings. XU, Col. 1. Lines 38-41. 

One having ordinary skill would also be motivated to combine Mondal and XU, in view of the suggestions provided by XU in Col. 2, lines 63-67, which suggests, “A candidate index is generated and populated based on the segments of the candidate files, where the candidate index is used to identify all of the deduplicated segments of all the candidate files. The candidate index can be implemented in a variety of data structures including, but are not limited to, a bloom filter. Since all the candidate segments have been identified in the candidate index, processing logic only needs to scan the storage containers once based on the candidate index to locate and retrieve the identified segments, which prevents unnecessary random disk accesses.”
				Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313) 446-6581.  The examiner can normally be reached on 9am-5pm.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154     

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154